Case 1:18-cv-01591-AJT-JFA Document 26 Filed 06/27/19 Page 1 of 2 PageID# 214




                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

 JOHN HAMPTON,

        Plaintiff,

 v.                                                    :Civil Action No. I:18-cv-01591

 OTB ACQUISITION, LLC

        Defendants.


                      STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff John Hampton and Defendant OTB Acquisition, LLC (collectively the

 ··Parties"), by and through undersigned counsel, pursuant to Rule 41 (a)( I)(A)(ii), stipulate to the

 dismissal, with prejudice, of this action, with each party to bear its own fees and costs. The

 Parties stipulate that this Court shall retain jurisdiction for the sole purpose of enforcing the

 terms of the Parties' Confidential Settlement Agreement.

                                                       Respectfully submitted,
                                                       By Counsel:


                                                       Isl Zach Miller
                                                       Zach Miller
                                                       MCCLANAHAN POWERS, PLLC
                                                       8133 Leesburg Pike, Suite 130
                                                       Vienna, VA 22182
                                                       Telephone: (703) 520-1326
                                                       Facsimile: (703) 828-0205
                                                       Email: zmiller@mcplegal.com
                                                       Counselfor Plaintiff
         Anthony J. Trer.
         united States '·
                                                       Isl Michael R. Willats
                                                       Michael R. Willats, Esq.
                                                       Kendra Presswood, Esq.
                                                       Shankman Leone, P.A.
                                                       707 N. Franklin Street, 5th Floor
Case 1:18-cv-01591-AJT-JFA Document 26 Filed 06/27/19 Page 2 of 2 PageID# 215




                                                      Tampa, FL 33602
                                                      Phone:(813)223-1099
                                                      Fax: (813)223-1055
                                                      mwillats@shankmanleone.com
                                                      Attorneys for OTB Acquisition, LLC


                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 27th day of June, 2019, I filed the foregoing Stipulation of
 Dismissal using the Clerk's CM/ECF system, which will provide notice to all counsel of record
 in this case.



                                                      Isl Zach Miller
                                                      Zach Miller




                                                  2
